In an action, inter alia, to recover damages for medical malpractice, the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Rings County (Levine, J.), dated January 23, 2004, as denied their motion for summary judgment on the issue of liability.
Ordered that the order is affirmed insofar as appealed from, with costs.
The plaintiffs moved for summary judgment on the basis of the doctrine of res ipsa loquitur. This doctrine may not be used as the basis for granting summary judgment in favor of a plaintiff on the issue of liability (see Martinez v City of New York, 292 AD2d 349 [2002]; Capolongo v Giant Carpet, 292 AD2d 331 [2002]; Vaynberg v Provident Operating Corp., 269 AD2d 442 [2000]; Feuer v HASC Summer Program, 247 AD2d 429 [1998]). Accordingly, the Supreme Court correctly denied their motion. Smith, J.P., Crane, Cozier and Lifson, JJ., concur.